Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Summary
3.    	This office action for US Patent application 16/951,173 is responsive to the Request for Continued Examination (RCE) filed on 04/08/2022 in response to the Final Rejection of 02/23/2022. Claims 9, 10, 19, and 20 have been cancelled and Claims 1, 4, 11, and 14 have been amended, where Claims 1 and 11 are independent claims.  Currently, Claims 1-8 and 11-18 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 04/08/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
5. 	Claims 1-8 and 11-18 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a vehicle communication system.

The closest prior art found was Thompson (US 2020/0394940 A1), Chance (US 2014/0005860 A1), and Kong et al. (US 2019/0018636 A1), hereinafter referred to as Thompson, Chance, and Kong, respectively, as noted in the last office action dated 02/23/2022. 
Amended independent Claims 1 and 11 now incorporate the previously identified allowable subject matter of Claims 10 and 20 which includes intervening claims 9 and 19 respectively. 
As such, the Examiner finds the foregoing prior art either alone or in combination do not teach and/or suggest the collective features of the instant claims given their broadest reasonable interpretation (BRI). Thompson teaches a VSRI display comprising a plurality of slidable members that can be manually positioned relative to each other for displaying information to a driver of a vehicle. Figs. 1A and 4A for e.g. show the VSRI display in its fully revealed (i.e. extended) state while Fig. 4B shows the VSRI display in a collapsed state where its displayed contents are concealed. Chance discloses a vehicle digital display with an outgoing message that can be updated in real time while the vehicle is in operation so as to communicate warnings to other motorists of any events requiring attention (e.g. emergencies, traffic conditions, etc.). See ¶0007 of Chance. Lastly, Kong discloses an electronic device (e.g. mobile phone, etc.) with a slidable display that can enable a user to execute a function(s) for intended content between a plurality of content on a plurality of displays where an overlap between displays can be obtained according to the sliding. See for e.g. ¶0009-0011. Although the combined teachings of the art of record were found to reasonably read on the claims as of the last Office Action, they do not address the amended limitation “whereupon movement to the collapsed position, a portion of the first display is positioned behind the second display…a sensor configured to detect a length of the portion of the first display, such that the portion can be disabled by the control circuit, whereupon the message is adjusted to display contiguously across an enabled portion of both of the first and second displays.” (emphasis added) as recited in independent Claims 1 and 11.  As such, the art of record is overcome and Claims 1-8 and 11-18 are allowed.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/12/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-8 and 11-18 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486